IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00113-CR

GABRIEL ABDALLH,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 11-02205-CRF-361


                           MEMORANDUM OPINION


       After open pleas of guilty, Appellant Gabriel Abdallh was found guilty of the

felonies of theft and evading arrest or detention. After a nonjury punishment trial, he

was sentenced to eight and twelve years in prison, respectively, with the sentences to

run concurrently.    Appellant’s appointed appellate counsel has filed a motion to

withdraw and an Anders brief, asserting that he has diligently reviewed the appellate

record and that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Although informed of his right to do so,
Appellant did not file a pro se response to the Anders brief.

        In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988).

        We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.              We grant appointed

counsel’s motion to withdraw from representation of Appellant. Notwithstanding this

grant, appointed counsel must send Appellant a copy of our decision, notify him of his

right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 28, 2013
Do not publish
[CR25]




Adhallh v. State                                                                        Page 2